J-S48045-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

EDDIE JACKSON,

                            Appellant                 No. 172 MDA 2017


           Appeal from the Judgment of Sentence December 6, 2016
             in the Court of Common Pleas of Lackawanna County
               Criminal Division at No.: CP-35-CR-0002549-2016

BEFORE: OTT, J., STABILE, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                        FILED SEPTEMBER 12, 2017

        Appellant, Eddie Jackson, appeals from the judgment of sentence

imposed after he entered an open guilty plea to one count each of

conspiracy to promote prostitution and possession of drug paraphernalia.

Appointed counsel has filed a petition to withdraw pursuant to Anders v.

California, 386 U.S. 738 (1967), and Commonwealth v. Santiago, 978

A.2d 349 (Pa. 2009). We affirm Appellant’s judgment of sentence and grant

counsel’s petition to withdraw.

        We take the following facts from our independent review of the

certified record and the trial court’s March 30, 2017 opinion. Appellant was

charged with one count each of conspiracy to promote prostitution,
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S48045-17


possession of a controlled substance, possession of drug paraphernalia,

promoting prostitution, and possession of marijuana. The charges related to

Appellant’s role as a pimp for two women that he transported from

Syracuse, New York, to Scranton, Pennsylvania, with the intent of having

them engage in prostitution at a Scranton motel.      On December 6, 2016,

Appellant pleaded guilty to one count each of conspiracy to commit

prostitution and possession of drug paraphernalia.         In exchange, the

Commonwealth nolle prossed the remaining, higher graded offenses.        The

same day, with the benefit of a pre-sentence investigation report (PSI), the

trial court sentenced Appellant within the guideline range to an aggregate

sentence of not less than twelve nor more than twenty-four months’

incarceration.    Appellant filed a motion for reconsideration of sentence on

December 9, 2016, arguing that a lesser sentence would satisfy the

purposes of sentencing. The trial court denied the motion on December 21,

2016, and Appellant timely appealed.1 On May 15, 2017, counsel filed his

petition to withdraw and Anders brief on the basis that the appeal is

frivolous. Appellant has not responded.

       The standard of review for an Anders brief is well-settled.


____________________________________________


1
  On February 24, 2017, Appellant filed a timely statement of errors
complained of on appeal pursuant to the trial court’s order. See Pa.R.A.P.
1925(b). The court filed an opinion on March 30, 2017. See Pa.R.A.P.
1925(a).



                                           -2-
J-S48045-17


     Court-appointed counsel who seek to withdraw from
     representing an appellant on direct appeal on the basis that the
     appeal is frivolous must:

                  (1) petition the court for leave to withdraw
           stating    that,   after  making     a   conscientious
           examination of the record, counsel has determined
           that the appeal would be frivolous; (2) file a brief
           referring to anything that arguably might support the
           appeal but which does not resemble a “no-merit”
           letter or amicus curiae brief; and (3) furnish a copy
           of the brief to the defendant and advise the
           defendant of his or her right to retain new counsel or
           raise any additional points that he or she deems
           worthy of the court’s attention.

           [T]his Court may not review the merits of the underlying
     issues without first passing on the request to withdraw.

Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa. Super. 2009) (citations

and some quotation marks omitted). Further, our Supreme Court ruled in

Santiago, supra, that Anders briefs must contain “a discussion of

counsel’s reasons for believing that the client’s appeal is frivolous[.]”

Santiago, supra at 360.

     Instantly,   counsel’s   Anders   brief   and   application   to   withdraw

substantially comply with the applicable technical requirements and reveal

that he has made “a conscientious examination of the record [and]

determined that the appeal would be frivolous[.]”       Lilley, supra at 997

(citation omitted). Additionally, the record establishes that counsel served

Appellant with a copy of the Anders brief and application to withdraw, and a




                                   -3-
J-S48045-17


letter of notice, which advised Appellant of his right to retain new counsel or

to proceed pro se and raise additional issues to this Court.2                 See id.

Further, the application and brief cite “to anything that arguably might

support the appeal[.]”        Id. at 997 (citation omitted); (see also Anders

Brief, at 5-7). As noted by our Supreme Court in Santiago, the fact that

some of counsel’s statements arguably support the frivolity of the appeal

does not violate the requirements of Anders. See Santiago, supra at 360-

61. Accordingly, we conclude that counsel complied with Anders’ technical

requirements. See Lilley, supra at 997.

       Having concluded that counsel’s petition and brief substantially comply

with the technical Anders requirements, we must “conduct [our] own review

of the trial court’s proceedings and render an independent judgment as to

whether the appeal is, in fact, wholly frivolous.”              Id. at 998 (citation

omitted).

       The Anders brief raises one question for our review: “Did the [t]rial

[c]ourt   abuse     its   discretion   in   imposing    sentence   of   the   statutory

maximum?”       (Anders Brief, at 4).          Specifically, Appellant claims that his


____________________________________________


2
  Counsel’s petition to withdraw did not attach a letter advising Appellant of
his rights pursuant to Commonwealth v. Millisock, 873 A.2d 748 (Pa.
Super. 2005). On May 17, 2017, this Court entered a per curiam order
directing counsel to file a copy of the notification with this Court within ten
days. On May 22, 2017, counsel timely filed a copy of the notification letter
he sent to Appellant on May 9, 2017. Appellant has not responded.



                                            -4-
J-S48045-17


sentence is excessive because the court sentenced him “to serve the

statutory maximum for each offense consecutively.” (Id. at 6).

        Appellant’s issue challenges the discretionary aspects of his sentence,

which     “must    be   considered      a      petition   for   permission   to   appeal.”

Commonwealth v. Kelly, 33 A.3d 638, 640 (Pa. Super. 2011) (citation

omitted).3

        It is well-settled that:

        When challenging the discretionary aspects of the sentence
        imposed, an appellant must present a substantial question as to
        the inappropriateness of the sentence. Two requirements must
        be met before we will review this challenge on its merits. First,
        an appellant must set forth in his brief a concise statement of
        the reasons relied upon for allowance of appeal with respect to
        the discretionary aspects of a sentence. Second, the appellant
        must show that there is a substantial question that the sentence
____________________________________________


3
  “[I]ssues challenging the discretionary aspects of a sentence must be
raised in a post-sentence motion or by presenting the claim to the trial court
during the sentencing proceedings. Absent such efforts, an objection to a
discretionary aspect of a sentence is waived.”          Commonwealth v.
Cartrette, 83 A.3d 1030, 1042 (Pa. Super. 2013) (en banc) (citation
omitted).

       In the case before us, Appellant’s post-sentence motion did not raise
the precise issue he raises herein; nor did he raise an argument at
sentencing that challenged his sentence, thus normally waiving his issue.
(See Appellant’s Motion for Reconsideration of Sentence, 12/09/16, at
unnumbered pages 1-2; N.T. Guilty Plea and Sentencing, 12/06/16, at 2-
10); see also Cartrette, supra at 1042. However, because counsel has
filed a petition to withdraw, we will not deem Appellant’s issue waived. See
Commonwealth v. Bishop, 831 A.2d 656, 659 (Pa. Super. 2003) (noting
that, “[p]ursuant to Anders, this Court must review the merits of all claims
set forth in an Anders brief in order to determine whether to grant counsel’s
petition to withdraw from representation, despite the fact that the issues
have been waived.”) (citation omitted).



                                            -5-
J-S48045-17


      imposed is not appropriate under the Sentencing Code. That is,
      [that] the sentence violates either a specific provision of the
      sentencing scheme set forth in the Sentencing Code or a
      particular fundamental norm underlying the sentencing process.
      We examine an appellant’s Pa.R.A.P. 2119(f) statement to
      determine whether a substantial question exists. Our inquiry
      must focus on the reasons for which the appeal is sought, in
      contrast to the facts underlying the appeal, which are necessary
      only to decide the appeal on the merits.

Commonwealth v. Hill, 66 A.3d 359, 363-64 (Pa. Super. 2013) (case

citations omitted) (emphases in original).

      Here, Appellant has met the procedural requirement of including a

Rule 2119(f) statement. (See Anders Brief, at 5-6). Accordingly, we must

consider whether Appellant’s statement raises a substantial question.       See

Hill, supra at 363-64.

      Appellant’s Rule 2119(f) statement does not contain any allegations of

sentencing error.    (See Anders Brief, at 5-6).       Instead, it contains an

explanation of what a Rule 2119(f) statement         is, and what it is required

to contain.   (See id.).    The only mention of this case is in the third

paragraph of the statement, which does not contain any argument, but

merely states: “The sentence imposed was within the sentencing guidelines.

The sentences imposed constitute the statutory maximums for each offense

with the sentences running consecutively.” (Id. at 6). This fails to raise a

substantial question. See Hill, supra at 363-64. However, even assuming,

arguendo, that Appellant’s statement did raise a substantial question

meriting our review, we would still find his claim affords him no relief.


                                      -6-
J-S48045-17


              Sentencing is a matter vested in the sound discretion of
      the sentencing judge, and a sentence will not be disturbed on
      appeal absent a manifest abuse of discretion. In this context, an
      abuse of discretion is not shown merely by an error in judgment.
      Rather, the appellant must establish, by reference to the record,
      that the sentencing court ignored or misapplied the law,
      exercised its judgment for reasons of partiality, prejudice, bias
      or ill will, or arrived at a manifestly unreasonable decision.

Commonwealth v. Antidormi, 84 A.3d 736, 760 (Pa. Super. 2014), appeal

denied, 95 A.3d 275 (Pa. 2014) (citation omitted).

      Instantly, our independent review reveals that the court did not abuse

its discretion when fashioning Appellant’s sentence. First, the court had the

benefit of a PSI report, and is presumed to have been “aware of relevant

information regarding [Appellant’s] character and [to have] weighed those

considerations along with mitigating statutory factors.” Commonwealth v.

Griffin, 65 A.3d 932, 937 (Pa. Super. 2013), appeal denied, 76 A.3d 538

(Pa. 2013) (citation omitted); (see also N.T. Guilty Plea and Sentencing, at

2). The trial court considered Appellant’s extensive criminal history, which

includes “just about every crime . . . in New York and everywhere else.”

(N.T. Guilty Plea and Sentencing, at 9).      It did not find Appellant to be

truthful “at all,” and observed that he refused to accept responsibility for his

criminal actions. (Id. at 10). The court also considered the guidelines and

the particular circumstances of this case, including the fact that Appellant

drove hours from Syracuse, New York, to Scranton, Pennsylvania, with the

intent of aiding two women in the business of prostitution. (See id. at 3-4,

6-7, 9-10).

                                     -7-
J-S48045-17


      Therefore, we agree with counsel that Appellant’s issue on appeal is

frivolous.   See Lilley, supra at 998.      Additionally, we find no other non-

frivolous issues that would merit relief.

      Judgment of sentence affirmed.           Counsel’s petition to withdraw

granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/12/2017




                                      -8-